*114OPINION OF THE COURT
Spatt, J.
We are called upon to determine whether a hospital is entitled to receive copies of autopsy reports prepared by a County Medical Examiner with regard to patients who died while confined to the hospital when the attending pysician was unable to certify the cause of death. We hold that the educational value of the autopsy reports under these circumstances constitutes a "substantial interest” within the purview of County Law § 677 (3) (b), and therefore, the hospital is entitled to the autopsy reports.
The petitioner Central General Hospital, a licensed acute care hospital facility, sought the Nassau County Medical Examiner’s reports of autopsies performed on 17 patients who died between July 1, 1986, and January 14, 1987, while confined to Central General Hospital and whose bodies were transferred to the Office of the Nassau. County Medical Examiner for autopsies. County Law § 673 (1) prescribes the following circumstances under which the Medical Examiner acquires jurisdiction to investigate a death:
"(a) A violent death, whether by criminal violence, suicide or casualty;
"(b) A death caused by unlawful act or criminal neglect;
"(c) A death occurring in a suspicious, unusual or unexplained manner;
"(d) A death caused by suspected criminal abortion;
"(e) A death while unattended by a physician, so far as can be discovered, or where no physician able to certify the cause of death as provided in public health law and in form as prescribed by the commissioner of health can be found;
"(f) A death of a person confined in a public institution other than a hospital, infirmary or nursing home” (emphasis supplied).
In this case, the hospital’s petition, submitted to the Supreme Court, Nassau County, averred that their "patient records for said patients do not include * * * the final diagnoses”. On appeal, the hospital argues in its brief that "[w]ithout obtaining the autopsy reports * * * the Hospital is also unable to establish final diagnoses for these patients”. The absence of the final diagnoses from the patients’ records was not disputed by the respondents in the Supreme Court and is not contested on this appeal. Transfer of the bodies in ques*115tion from the petitioner to the respondents could only be made if the death fell within one of the above-listed categories. There is no indication in the record that any of the deaths at issue fit into categories specified in County Law § 673 (1) (a), (b), (c), (d) or (f). Thus, it is sufficiently clear that the bodies were transferred to the Medical Examiner pursuant to County Law § 673 (1) (e), namely, because of the inability to certify the cause of death.
County Law § 677 (3) (b) provides that the autopsy reports prepared by the Medical Examiner shall be made available under the following circumstances: "Such records shall be open to inspection by the district attorney of the county. Upon application of the personal representative, spouse or next of kin of the deceased to the coroner or the medical examiner, a copy of the autopsy report, as described in subdivision two of this section shall be furnished to such applicant. Upon proper application of any person who is or may be affected in a civil or criminal action by the contents of the record of any investigation, or upon application of any person having a substantial interest therein, an order may be made by a court of record, or by a justice of the supreme court, that the record of that investigation be made available for his inspection, or that a transcript thereof be furnished to him, or both” (emphasis supplied).
In the Supreme Court, the petitioner stated that it had a "substantial interest” in obtaining these reports, and advanced several reasons in support of its application. All but one of those reasons were unsubstantiated and thus properly rejected by the Supreme Court. However, the remaining reason — that an autopsy report is an important educational tool for the doctors and other medical personnel who treated the deceased patients — is an adequate reason for granting the request. Although this reason was not given primary attention in the petition, the petition did aver that: "petitioner Hospital requires copies of the Medical Examiner’s reports of autopsy for reasons of furthering the knowledge and education of its medical staff. In the course of treating patients, physicians may observe symptoms of patients upon admission, but need the final diagnosis and findings of an autopsy to evaluate whether the patient’s symptoms correspond to the final diagnosis and findings of the autopsy. This enables the physician to improve the quality of care which he renders to future patients since it allows him to better evaluate a patient’s condition and treatment upon admission”. This argument is *116also asserted on appeal. Under these limited circumstances in which the deceased patients were sent to the Medical Examiner for autopsies when the cause of death was undetermined, the Supreme Court should have granted the petitioner’s application.
The educational value of autopsy findings is well recognized in the field of medicine. The results of an autopsy can confirm or disprove the diagnosis of the attending physician and place that physician in a better position to treat patients with the same or similar illnesses in the future. Indeed, it would not be overly dramatic to surmise that the information obtained could save the life of another patient. It is, therefore, logical and reasonable to hold that the hospital’s concern for furthering the education of its staff is a "substantial interest” within the meaning of County Law § 677 (3) (b) (cf., Matter of New York News, 113 AD2d 87, mod on other grounds 67 NY2d 472).
Additionally, it would be ironic that in situations wherein the information provided by an autopsy report would be most useful (e.g., when the attending physician is unable to certify the cause of death), the report is not readily accessible to the hospital staff. In cases where a person dies in a hospital and the attending physician is able to certify the cause of death, the autopsy, if one is performed, is done in the hospital and the results are readily accessible to the hospital staff (see, County Law § 673; Public Health Law § 4214). Certainly neither the hospital’s interest in the outcome of the autopsy nor the educational value of the autopsy report are lessened simply by a change of the location of the performance of the autopsy.
Although the petitioner could have ascertained the cause of death by securing copies of the death certificates prepared by the Medical Examiner, it does not follow that the hospital should be precluded from also obtaining, upon proper application, the reports of the autopsies performed by the Medical Examiner on persons who died while confined to Central General Hospital when an attending physician is unable to certify the cause of death.
In contrast to death certificates which state only the cause of death in definite terms without elaboration of the "symptoms of disease or conditions resulting from disease” (Public Health Law § 4141 [4] [b], [c]), autopsy reports must "state every fact and circumstance tending to show the condition of the body and the cause and means or manner of death” *117(County Law § 677 [2]). The County Law further provides that the Medical Examiner: "shall enter upon the record the pathological appearances and findings, embodying such information as may be prescribed by the commissioner of health, and append thereto the diagnosis of the cause of death and of the means or manner of death” (County Law § 677 [2]). In addition, "[a] detailed description of the findings, written during the progress of the autopsy, and the conclusions drawn therefrom shall, when completed, be filed in the office of the coroner or medical examiner” (County Law § 677 [2]).
Thus, the difference between the information contained in a death certificate and that contained in an autopsy report, in terms of both content and detail, is significant. For example, the death certificate would not ordinarily provide any toxicological information.
Furthermore, the respondents have been unable to point to any countervailing concerns militating against granting the petitioner’s application. The respondents’ contention that because "the State has the overeaching responsibility for health care * * * petitioner should address itself to the State if it has concerns on improving medical care” is unrealistic. There is no conceivable reason why individual hospitals and their staffs, as well as related responsible State officials and agencies, should not all concern themselves with and actively seek the best possible medical care for the public, including the most accurate and scientific tool in pathology, the autopsy report.
While our dissenting colleagues would consider releasing the autopsy report in a case where the deceased "suffered from a unique or exceedingly rare affliction” the advancement of medical science and the education of medical professionals is equally important whatever the nature of the fatal malady.
Finally, disclosure to the hospital in these narrowly defined circumstances does not implicate privacy concerns. A hospital, like the Medical Examiner, is required to maintain the confidentiality of all patient medical records. Hospital records are available only to hospital personnel. Other persons may have access to hospital records only with the patient’s written consent. Moreover, such records can be removed from the hospital only by subpoena (see, CPLR 4504 [a]; 10 NYCRR 405.1026 [a]).
In this vein, the holding of Herald Co. v Murray (136 AD2d 954), does not support denial of the application in the instant *118case. In Herald, the court held that the interest of a newspaper seeking autopsy reports and/or forms from the New York State Department of Motor Vehicles containing blood-alcohol test results for the purpose of preparing articles on the dangers of drunk driving was not "substantial” and, thus, did not satisfy the requirements of County Law § 677 (3) (b). The newspaper, unlike the petitioner hospital, was not subject to any regulations protecting the privacy of the deceased or the deceased’s family. On the contrary, the apparent reason for obtaining the autopsy reports was to publish some of the data contained in the reports. Furthermore, once the record is given to a newspaper, it could be passed on to anyone without any restriction. Indeed, the primary purpose of newspapers is the dissemination of information. In contrast to the newspaper which was the appellant in Herald, in this case, the petitioner hospital sent the patients’ bodies to the Medical Examiner for autopsies so that the final diagnoses and causes of death could be ascertained. Thus, the forwarding hospital has a unique and compelling interest in the information contained in the autopsy reports. Accordingly, the legislative concern for confidentiality reflected in the statute at issue is not undermined by disclosure under these limited circumstances.
Accordingly, the petitioner Central General Hospital has established that it has a substantial interest in the autopsy reports at issue and that it is entitled to such copies. Contrary to the characterization of our dissenting colleagues, this holding does not impose a broad sweeping rule which permits hospitals to obtain autopsy reports by alleging "educational” needs. In effect, our determination is limited to the narrow circumstances in which the party seeking the autopsy report is the very hospital in which the deceased died and which transferred the body to the Medical Examiner when the attending physician was unable to certify the cause of death. The order of the Supreme Court is, therefore, reversed and the petition is granted.